Citation Nr: 1220087	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for coronary artery disease (CAD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968 and from January to May 1991.  The Veteran also served in the Army National Guard from January 1985 to January 1995 and in the Army Reserve from January 1995 to January 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2006, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the St. Louis RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issues on appeal have been previously remanded by the Board in January 2007, May 2009, and June 2010.  As will be discussed below, all directives of the remands have been substantially complied with and the Board can proceed with an adjudication for the issues of service connection for a cervical spine and a lumbar spine disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The issues of entitlement to service connection for CAD, hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was on a period of ACDUTRA or INACDUTRA on March 9, 1996 when he was involved in a motor vehicle accident.

2.  A cervical spine disability was incurred during the Veteran's period of ACDUTRA or INACDUTRA on March 9, 1996.  

3.  A lumbar spine disability was incurred during the Veteran's period of ACDUTRA or INACDUTRA on March 9, 1996.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

2.  A lumbar spine disability was incurred in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for a cervical and a lumbar spine disability on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Cervical and Lumbar spine

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In certain circumstances, presumptive service connection is awarded.  For chronic diseases, exclusively listed in 38 C.F.R. § 3.309(a), to include arthritis, the disease must have become manifest to a degree of 10 percent or more within 1 year from date of separation from service.  38 C.F.R. § 3.307(a)(3).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  

The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty for training" includes, "duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under section 206 of title 37 or any other provision of law" or "special additional duties authorized for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  

The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the Veteran had active duty from December 1964 to December 1968 and then again from January to May 1991 and by means of this service he is a "veteran" under the law.  As to his service in the Army Reserve and the Army National Guard, he is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran seeks service connection for cervical and lumbar spine disabilities.  He claims that his current cervical and lumbar spine disabilities are the result of injuries sustained in an automobile accident which occurred on March 9, 1996, while he was driving home after participating in a drill with the Army Reserve.  

Despite several attempts, the RO was not able to ascertain whether the Veteran was on a period of ACDUTRA or INACDUTRA on March 9, 1996.  However, there is other credible evidence of record indicating that the Veteran was on a period of ACDUTRA or INACDUTRA when he was involved in a motor vehicle accident (MVA) in March 1996.  In this regard, an April 1996 private treatment record from Dr. M.C.G. indicated that the Veteran had lower back pain and neck pain secondary to a MVA.  An August 1996 record noted that the Veteran had some low back and neck discomfort since a MVA in March 1996.  The Veteran had been doing well until he did some sit-ups for physical examination and experienced some lower back discomfort.  In August 1997, he received a temporary physical profile due to a whiplash injury to his neck in April 1997.  He was restricted from doing sit-ups or pushups until November 1997.  On his July 2002 report of medical history, the Veteran reported that he was rear ended in March 1996 after driving home on Saturday evening from drill.  He stated that the next day he went to the emergency room.  In March or April 1997, he added that he was a passenger involved in an auto accident and was taken to the hospital.  The Veteran indicated that he did not have recurrent back pain or any back problem.  

The Board finds it significant that the Veteran reported on his July 2002 report of medical history, that he was on a weekend drill when he was involved in the March 9, 1996 MVA, but he did not state that he was on a period of ACDUTRA or INACDUTRA when he was involved in the MVA in March/April 1997.  The Board concludes that because VA has been unable to obtain information from the service department as to whether the Veteran was on a period of ACDUTRA or INACDUTRA on March 9, 1996, but there is evidence in the service treatment records which the Board finds credible that he was, the Board will resolve reasonable doubt in favor of the Veteran and concede that he was on a period of ACDUTRA or INACDUTRA when he was involved in the MVA in March 1996.  

Having determined that the Veteran was on a period of ACDUTRA or INACDUTRA when he was involved in the MVA, the Board will now consider whether he was disabled from an injury at that time.  During an August 2002 VA general medical examination, the Veteran reported that in 1996 he was involved in a MVA on his way home from drill and was rear-ended by another driver.  He stated that he did not have pain immediately, but the next day he experienced some lower back and neck pain.  He was seen in an emergency room and was given muscle relaxants and was referred by his primary physician to physical therapy.  Following physical examination, the examiner diagnosed lumbar spine strain by history with moderate degenerative joint disease (DJD) and degenerative disk disease (DDD) on x-ray and cervical spine strain by history with minimal DJD and ruled out DDD on x-ray.  In a February 2003 addendum, the examiner opined that after reviewing the examination notes and x-rays, it was not likely that the MVA in 1996 caused the degenerative changes currently found on x-ray of the cervical and lumbar spines.

The Board notes that the persuasive value of this examiner's opinion is reduced because she did not provide a rationale for her conclusions.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran was examined again in July 2008.  The Veteran added to his previous report that he did not have any history of neck and back pain prior to 1996.  The examiner did not have the benefit of the claims file when examining the Veteran and providing his opinion.  Following examination, he diagnosed degenerative disease of the lumbar and cervical spine and s/p (status post) whiplash injury and low back strain with lumbar spondylosis.  The examiner opined that based on the Veteran's history, his injuries were incurred when the Veteran was on duty, even though he was leaving his drill site.  The examiner further opined that cervical and lumbar degenerative changes are the result of his MVA, based on the fact that he had not had any problems with the cervical or lumbar spines prior to the accident.

The Veteran had another VA examination in November 2008.  The Veteran discussed the history of his March 1996 MVA and additionally noted that he was seen for his back in 1997.  The examiner reviewed the claims file to include the August 2002 and July 2008 VA examinations and reexamined the Veteran.  The diagnoses were chronic lumbar strain with lumbar DDD and degenerative scoliosis and cervical strain with mild cervical spondylosis.  The examiner stated that it is at least as likely as not that the Veteran's current conditions of the cervical and lumbar spine are related to and caused by his MVA in 1996.  The examiner added that there are minimal changes of arthritis of the cervical spine but extreme changes of the lumbar spine.  He continued that considering the nature of the Veteran's lumbar complaints, it is at least as likely as not that the severity of degenerative changes is related to the natural progression of the degenerative arthritis, although it is at least as likely as not that they were caused by and brought on by the MVA in 1996.  He emphasized that he was agreeing with the July 2008 VA examiner.

The Board finds the November 2008 VA examiner's opinion to be probative.  It was based on a review of the Veteran's history and claims file.  The examiner provided a sufficiently detailed rationale in support of his opinion.  Accordingly, the Board finds it to be persuasive.  

In conclusion, the Board finds that the Veteran was on a period of ACDUTRA or INACDUTRA when he was involved in a MVA on March 9, 1996 and injured his cervical and lumbar spine.  There is probative and persuasive evidence that he currently has cervical and lumbar spine disabilities that are at least as likely as not the result of that MVA.  Therefore, service-connected disabilities have been established and the Veteran has achieved veteran status for March 9, 1996 and is entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, entitlement to service connection for a cervical and a lumbar spine disability is granted.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

CAD and Hypertension

The Veteran contends that he suffered a "heart attack" during a period of active duty for training in October 1999, and was subsequently diagnosed as having CAD.  The Veteran states that he was diagnosed as having hypertension by his private physician in 1995. 

The service treatment records corresponding to the Veteran's period of active duty in the U.S. Navy from December 1964 to December 1968 are entirely negative for complaints or findings of CAD or hypertension.  At his November 1968 separation medical examination, the Veteran's heart and vascular system were normal on clinical evaluation.  His blood pressure was 182/82 and a chest x-ray was within normal limits. 

Service treatment records corresponding to his service in the Army National Guard from January 1985 to October 1995 show that at a periodic physical examination in January 1989, it was noted that the Veteran had "early hypertension," apparently based on a blood pressure reading of 140/80.  Subsequent service treatment records corresponding to this period, however, are negative for complaints or findings of CAD or hypertension.  These records include negative cardiovascular screenings in June 1989 and August 1994. 

Service treatment records corresponding to his Army Reserve service from October 1995 to September 2002 show that at his November 1995 enlistment medical examination, the Veteran's heart and vascular system were normal.  His blood pressure was 130/80.  An EKG was acceptable.  On a report of medical history, the Veteran denied a history of heart trouble and high blood pressure. 

In October 1999, while on active duty for training, the Veteran was taken to the emergency room after he experienced chest pain during physical training.  At that time, he was noted to be under treatment for hypertension.  Although the Veteran did not sustain a heart attack or myocardial infarction, he was diagnosed as having CAD after undergoing a stress test and catheterization. 

The Veteran underwent a VA examination in July 2008.  Although the examiner correctly noted that the Veteran was diagnosed as having CAD following a period of active duty for training, the examination report does not provide the necessary medical opinion.  As discussed above, the Veteran was apparently under treatment for hypertension at the time he experienced chest pain on active duty for training in October 1999.  Hypertension is recognized as an early symptom of arteriosclerosis.  See 38 C.F.R. § 3.309(a).  The Board remanded for another medical opinion in order to determine the etiology and likely date of onset of the Veteran's hypertension and CAD, to include the question of whether he was disabled by such conditions during a period of active duty for training. 

The Veteran had another VA examination in July 2009.  The Veteran reported that his hypertension was first diagnosed in April 1997 by a civilian physician and therefore he did not think that he will be considered service connected for hypertension.  The examiner diagnosed hypertension and ischemic heart disease status post two stent placements.  The examiner stated that whether the Veteran was on active duty when ischemic heart disease and hypertension were first diagnosed is not a medical issue.  

The examiner is correct that it is for VA to determine the status of the Veteran's service when he was first diagnosed with CAD and hypertension.  However, the Board observes that an examination has not been obtained that answers the question at issue; i.e. whether the Veteran was disabled from hypertension and CAD during a period of ACDUTRA.  In the remand paragraphs below, the Board will more precisely phrase the question at issue.

Bilateral hearing loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus.  He argues that these conditions are related to his exposure to acoustic trauma during his service in the Navy, Army National Guard, and/or Army Reserve. 

Unfortunately, another opinion must be obtained before a decision can be reached in this matter.  

In this case, the service treatment records corresponding to the Veteran's period of active duty in the U.S. Navy from December 1964 to December 1968 are absent for complaints or findings of hearing loss or tinnitus.  Audiometric testing conducted in December 1964 and June 1965 showed that the Veteran's hearing acuity was within normal limits.  At his November 1968 service separation medical examination, the Veteran's ears were normal on clinical evaluation.  His hearing acuity was 15/15 on whispered voice testing. 




On the authorized audiological evaluation in December 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)
LEFT
0 (15)
-5 (5)
-10 (0)
-5 (5)
-5 (0)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in June 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)
LEFT
0 (15)
-5 (5)
-10 (0)
-5 (5)
-5 (0)

The Veteran then served in the Army National Guard from January 1985 to October 1995.  Service treatment records corresponding to such service are similarly negative for complaints or findings of a hearing loss disability or tinnitus.  In pertinent part, these records show that at his January 1985 enlistment medical examination, his ears were normal.  On a report of medical history completed at the time of his enlistment examination, the Veteran denied a history of hearing loss and ear trouble. 


On the authorized audiological evaluation in January 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
5
15
LEFT
20
20
15
15
30

At a January 1989 periodic medical examination, the Veteran's ears were normal.  Audiological testing showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
/
10
LEFT
10
10
15
/
10

While a member of the National Guard, the Veteran had a period of active duty from January to May 1991.  Service treatment records corresponding to this period are similarly negative for complaints or findings of a hearing loss disability or tinnitus.  At a medical examination conducted in March 1991, his ears were normal.  On a report of medical history, the Veteran denied a history of hearing loss and ear trouble.  Audiological evaluation showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
10
LEFT
15
10
15
10
35

The Veteran then served in the Army Reserve from January 1995 to September 2002.  Service treatment records corresponding to such service show that at his November 1995 enlistment medical examination, the Veteran's ears were normal.  On a report of medical history, he denied ear trouble and hearing loss.  Audiological evaluation showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
0
5
10
40

At a March 2000 "over 40" medical examination, the Veteran's ears were normal.  On a report of medical history, he denied ear trouble and hearing loss.  Audiological evaluation showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
15

The Veteran again underwent audiometric testing in June 2002, which showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
20
15
20
LEFT
10
5
5
15
45

The audiogram noted that the Veteran was "routinely noise exposed" and that he used double hearing protection. 

At the July 2002 military retirement medical examination, the Veteran reported that "according to a recent hearing test, I have loss in my hearing." 

In July 2002, the Veteran submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including hearing loss and tinnitus. 

In connection with his claim, the Veteran underwent VA medical examination in August 2002.  The examiner indicated that the Veteran's claims file was not available for review.  She incorrectly noted that the Veteran had had 23 years of "active duty" and was scheduled to retire shortly.  The Veteran reported that during his military service, he was exposed to artillery, weapons, diesel engines, explosives, and power tools.  He also reported exposure to emergency heaters, which he indicated could blow up very loudly.  The Veteran also reported a history of intermittent ringing in his right ear since 1997.  Audiological testing showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
LEFT
20
15
20
20
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner indicated that given the fact that the Veteran's hearing was being tested prior to discharge from active service, it is as likely as not that his hearing loss began during service.  She also indicated that it was as likely as not that the Veteran's tinnitus was related to his hearing loss and his history of noise exposure. 

In January 2007, the Board remanded the matter for an additional examination and medical opinion, noting that the August 2002 VA medical opinion was based on an inaccurate history of over 20 years of "active service." 

Pursuant to the Board's remand, the Veteran again underwent VA medical examination in July 2008 at which he complained of difficulty understanding in noisy environments and in groups of people.  He reported a minimal history of unprotected noise exposure in the military.  His civilian noise exposure was minimal.  He reported a history of mild, bilateral periodic tinnitus beginning in the middle 1990's.  The Veteran indicated that he experienced two episodes of tinnitus yearly, which the examiner indicated was not beyond normally occurring tinnitus.  Audiological testing showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
30
25
LEFT
25
15
30
30
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  In reviewing the evidence, the examiner noted that the Veteran's hearing was normal during his period of active service in the Navy.  He noted that the Veteran's hearing was 15/15 at the time of discharge from active service.  Although spoken and whispered voice test were insufficient for rating purposes, the examiner also noted that the Veteran did not report a history of hearing loss or tinnitus at the time of discharge and further noted that he had no hearing profile assigned to him.  The examiner noted that current research did not support the concept of delayed onset hearing loss.  Therefore, he indicated that any decreased hearing acuity was less likely than not service-connected.  He also noted the absence of a notation of tinnitus in the record and stated that it was less likely than not that tinnitus was service connected. 

The Board remanded again for another VA examination because although the July 2008 VA examiner concluded that the Veteran's hearing loss and tinnitus were not related to his period of active service in the Navy, the examiner did not comment on the relationship, if any, to the Veteran's reported exposure to acoustic trauma in the National Guard and Army Reserve.  

Another examination was obtained in July 2009 that was conducted by the same audiologist who conducted the July 2008 VA examination.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
30
25
LEFT
25
20
30
35
60

Speech audiometry revealed speech recognition ability 98 percent bilaterally.  The examiner stated that he remained in agreement with his previous opinion.  

The Board remanded the claims again because the examiner did not address the relationship, if any, to the Veteran's reported exposure to acoustic trauma in the National Guard and Army Reserve.  

In July 2010, the same audiologist provided an addendum.  The examiner defined the terms "opinion" and "etiology" and stated that his opinion had already been expressed twice.  He added that what is being requested is all the causes of an abnormal condition and stated that specifics are being requested in the absence of specifics.  The examiner continued that unless all of the Veteran's medical examinations and documentation of his civilian exposure and a whole host of other data not available is provided, an etiology cannot be identified and to do otherwise is to resort to pure speculation.  

The record does not contain the specific dates of all the periods the Veteran was on ACDUTRA and INACDUTRA during his service in the National Guard and Army Reserve.  However, the Board notes that such service typically consists of one weekend per month of INACUTRA and two weeks a year of annual training of ACDUTRA.  Thus, the Veteran's noise exposure during his approximate 22 years of National Guard and Army Reserve ACDUTRA and INACDUTRA should be considered on remand.

The Board also notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran had findings of decibel readings 20 and above on the January 1985, March 1991, November 1995, and June 2002 examinations.  Further, the Board observes that on his November 1995 and June 2002 audiometric evaluations, the Veteran met the threshold for VA hearing loss in his left ear at the 4000 Hertz frequency.  38 C.F.R. § 3.385.  The examiner should observe these findings on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for hypertension and CAD by someone other than the examiner who conducted the July 2008 and July 2009 VA examinations, if possible.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hypertension and CAD are causally or etiologically related to the Veteran's periods of active duty (December 1964 to December 1968 and from January to May 1991) and ACDUTRA during his Army National Guard service (January 1985 to January 1995) and Army Reserve service (January 1995 to January 2002) as opposed to its being more likely due to some other factor or factors.  

In particular, although the exact dates of every period of ACDUTRA during the Veteran's National Guard and Army Reserve service are not known, the examiner should address whether the rigors of military service (physical training, running, exercising) during annual two week summer camps for 22 years from January 1985 to January 2002 caused or aggravated his hypertension and CAD, or is it more likely that his hypertension and CAD were caused by or developed outside that time period.  

The examiner should note that in January 1989, the Veteran was observed to have "early hypertension," apparently based on a blood pressure reading of 140/80; that the Veteran informed the July 2009 VA examiner that he was first diagnosed with hypertension in April 1997; and that he was observed to be under treatment for hypertension when he was found to have CAD in October 1999.  

The examiner should also note that the Veteran was serving on a period of ACDUTRA in October 1999 when he experienced chest pain after running and was diagnosed with CAD after a work-up.  

2.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for bilateral hearing loss and tinnitus by someone other than the examiner who conducted the July 2008 and July 2009 VA examinations, if possible.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss and tinnitus is causally or etiologically related to the noise exposure during the Veteran's periods of active duty (December 1964 to December 1968 and from January to May 1991), ACDUTRA, and INACDUTRA during his Army National Guard service (January 1985 to January 1995) and Army Reserve service (January 1995 to January 2002) as opposed to its being more likely due to some other factor or factors.  

The examiner should consider the December 1964, June 1965, January 1985, January 1989, March 1991, November 1995, March 2000, and June 2002 audiometric findings (as detailed in this REMAND with necessary conversions from ASA to ISO units) as well as the impact of noise exposure during annual two week summer camps and monthly weekend drills for 22 years from January 1985 to January 2002 in connection with the claims.  In particular, the examiner should opine as to whether it is at least as likely as not that the noise exposure the Veteran experienced from December 1964 to December 1968 and during annual two week summer camps and monthly weekend drills for 22 years from January 1985 to January 2002 caused or aggravated his hearing loss and tinnitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


